Citation Nr: 0004850	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  97-14 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for status post left 
nephrectomy, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for status post 
degenerative disc disease of the lumbosacral spine and status 
post lumbar laminectomy at L4-5 and L5-S1, currently 
evaluated as 60 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran had approximately 14 years of active duty 
terminating in December 1982.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a July 1993 rating 
decision from the St. Petersburg, Florida, Regional Office 
(RO), which confirmed the schedular 20 percent evaluation in 
effect for status post degenerative disc disease of the 
lumbosacral spine and the schedular 30 percent evaluation in 
effect for status post left nephrectomy.  The veteran 
perfected a timely appeal to both of these issues.

In his Department of Veterans Affairs (VA) Forms 9 (Appeal to 
the Board) received in June 1994 and January 1995, the 
veteran requested a personal hearing before a member of the 
Board.  However, in another VA Form 9 received in November 
1995, the veteran indicated that he no longer desired a 
personal hearing before a member of the Board.

A hearing was held before a hearing officer at the RO in 
October 1996.  By a rating action dated in January 1997, 
implementing the hearing officer's decision, the RO 
reclassified the veteran's service-connected lumbar spine 
disability as status post degenerative disc disease of the 
lumbosacral spine and status post lumbar laminectomy at L4-5 
and L5-S1, and assigned a schedular 40 percent evaluation for 
that disability.  Thereafter, the veteran continued to 
express his disagreement with the evaluation assigned to the 
service-connected status post degenerative disc disease of 
the lumbosacral spine and status post lumbar laminectomy at 
L4-5 and L5-S1.

In August 1998, the Board remanded this case to the RO for 
additional development of the evidence.  By a rating action 
dated in April 1999, the RO, in pertinent part, assigned a 
schedular 60 percent evaluation for status post degenerative 
disc disease of the lumbosacral spine and status post lumbar 
laminectomy at L4-5 and L5-S1.  The RO also granted a total 
rating for compensation purposes based on individual 
unemployability.

During a December 1998 VA examination of the genitourinary 
system, the examiner indicated that the veteran has 
hypertension during service.  In the April 1999 rating the RO 
denied service connection for hypertension on a secondary 
basis.  The RO did not adjudicate the issue of service 
connection on a direct basis.  The Board is of the opinion 
that this issue has been properly raised.  Accordingly, this 
issue is referred to the RO for appropriate action.

The veteran is unrepresented in this appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's status post left nephrectomy is not 
characterized by nephritis, infection, or pathology of the 
right kidney.

3.  The veteran's status post degenerative disc disease of 
the lumbosacral spine and status post lumbar laminectomy at 
L4-5 and L5-S1 are productive of pronounced impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for status post left nephrectomy have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.115b, Diagnostic Code 7500 (1999).

2.  The criteria for an evaluation in excess of 60 percent 
for status post degenerative disc disease of the lumbosacral 
spine and status post lumbar laminectomy at L4-5 and L5-S1 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 3.321(b), Part 4, Diagnostic Codes 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran's claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§ 4.10.  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.


I.  Status Post Left Nephrectomy

The history of the veteran's service-connected genitourinary 
system disorder may be briefly described.  According to 
service medical record dated in January 1981, the veteran was 
seen for complaints of right lower quadrant pain.  The 
diagnosis was left lower pole renal mass.  Subsequent work-
up, to include sonography and a computerized scan of the 
abdomen, revealed mixed cystic and solid tumor of the lower 
pole of the left kidney. The veteran subsequently underwent a 
radical left nephrectomy.

In a rating action dated in April 1983, the RO granted 
service connection for left nephrectomy, and assigned a 
schedular 30 percent evaluation for that disability under the 
provisions of Diagnostic Code 7500 of the VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4.

During the course of the appeal the genitourinary regulations 
in 38 C.F.R. § 4.115, were revised, effective February 17, 
1994.  In Karnas v. Derwinski, 1 Vet.App. 308, 312-313 
(1991), the United States Court of Appeals for Veterans 
Claims (Court) held "where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should and we so hold 
will apply...."

Under the old rating criteria, Diagnostic Code 7500 provides 
a 30 percent evaluation for the absence of one kidney when 
the other is functioning normally.  A 60 percent evaluation 
requires mild to moderate nephritis, infection, or other 
pathology of the remaining kidney.  A 100 percent evaluation 
requires severe nephritis, infection, or other pathology of 
the remaining kidney.

Under the revised rating criteria, removal of one kidney 
warrants a minimum 30 percent disability evaluation.  The 
disability is evaluated as renal dysfunction, if there is 
nephritis, infection, or pathology of the other kidney.  38 
C.F.R. 4.115b, Diagnostic Code 7500.  Renal dysfunction 
warrants a 60 percent evaluation, if there is constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101.

A private treatment record dated in May 1993 included a 
diagnosis of status post left nephrectomy for cystic disease 
with residual normal renal function.

A summary of VA hospitalization dated in October 1994 noted 
that the renal ultrasound did not show any evidence of any 
cysts in the veteran's remaining kidney.

The veteran testified at a RO hearing in October 1996 that he 
experiences severe pain in the right kidney approximately 
once every other month.

The veteran was administered a VA genitourinary examination 
in December 1998.  On examination, the veteran's blood 
pressure readings were 143/92, 132/95, 138/95, and 138/90, 
while sitting.  Routine blood studies showed normal renal 
function.  There was no evidence of protein or blood in the 
urine.  Complete blood counts were also indicated to have 
been normal.  The examiner concluded that the veteran had a 
diagnosis of a nephrectomy of the left kidney because of a 
benign tumor occupying the lower 2/3 of that kidney.  

The examiner noted that, on reviewing the pathology 
diagnosis, there was a revised diagnosis signed by the 
pathologist at Walter Reed Medical Center stating that this 
was not polycystic disease of the kidney.  The examiner also 
noted that polycystic disease of the kidney was a condition 
involving both kidneys.  The examiner also concluded that the 
veteran's renal function was normal, and that the two 
ultrasound studies in the veteran's claims folder since his 
surgery failed to show any abnormalities of the remaining 
right kidney.

To summarize, the statements and testimony of the veteran 
with regard
to his own direct observation of his symptoms are considered 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  However, this evidence must be reviewed in 
conjunction with the objective medical evidence.  

In this regard, VA and private medical records do not 
document the presence of any pathology of the veteran's right 
kidney following his left nephrectomy.  According to the 
report of a VA genitourinary examination conducted in 
December 1998, the examiner concluded that the veteran's 
remaining right kidney and renal function were normal.  There 
is no medical evidence of current impairment of the right 
kidney, including nephritis, infection, or other pathology.  
Accordingly, a rating in excess of 30 percent is not 
warranted under either the old or revised rating criteria.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.


II.  Status Post Degenerative Disc Disease of the Lumbosacral 
Spine and Status Post Lumbar Laminectomy at L4-5 and L5-S1

The RO has assigned a 60 percent rating for status post 
degenerative disc disease of the lumbosacral spine and status 
post lumbar laminectomy at L4-5 and L5-S1 in accordance with 
the criteria set forth in the  VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Code 5293.

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome. When pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasms, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief, a 
rating of 60 percent is provided.  This is the highest 
evaluation permitted under this diagnostic code.

Diagnostic Code 5286 provides that complete bony fixation of 
the spine (ankylosis) at a favorable angle warrants a 60 
percent evaluation.  The next higher evaluation, 100 percent, 
requires complete bony fixation of the spine at an 
unfavorable angle, either with marked deformity and 
involvement of the major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type).  This is 
the maximum evaluation assignable under this code.  38 C.F.R. 
Part 4, Diagnostic Code 5286.

The history of the veteran's lumbar spine disorder may be 
briefly described.  The service medical records show that the 
veteran was treated on several occasions for low back 
complaints.  A VA examination was conducted in February 1983.  
At that time, the diagnosis of mild low back pain.  In a 
rating action dated in April 1983, the RO granted service 
connection for low back strain, and assigned a noncompensable 
evaluation for that disability under the provisions of 
Diagnostic Code 5295 of the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  By a rating action dated in 
January 1986, the RO, in pertinent, assigned a schedular 10 
percent evaluation for residuals of low back strain.

A private medical record dated in September 1988 revealed 
that the veteran underwent a lumbar laminectomy, 
foraminotomy, exploration, nerve root decompression, L4-L5 on 
the left, diskectomy at L5-S1 on the left using 
microneurosurgical technique.

The report of a VA orthopedic examination performed in 
September 1990 reveals a diagnosis of status postoperative 
degenerative disc disease, lumbosacral strain.  In a rating 
action dated in October 1990, the RO reclassified the 
veteran's low back disability as status postoperative 
degenerative disc disease of the lumbosacral strain and 
assigned a schedular 20 percent evaluation for that 
disability.  This evaluation remained in effect until the 
current claim.

The veteran was administered a VA orthopedic examination in 
October 1992.  At that time, the veteran reported complaints 
of chronic low back pain, which varies in severity.  
Aggravating factors include activities such as bending, 
lifting, twisting or stooping.  Prolonged sitting, standing 
and walking were said to be painful.  He described pain 
radiation into both legs, more symptomatic on the right.  He 
stated that the pain travels down to just below the knee, 
bilaterally.  He mentioned that he experiences occasional 
numbness and tingling in the left foot.  

On examination, the veteran moved somewhat slowly and 
cautiously.  He was able to stand erect.  He had a well-
healed surgical scar in the mid-line of the lower lumbar 
region.  He also had a well-healed surgical scar on the left 
flank area extending around to the left abdominal wall.  
There was no evidence of spasm or tenderness to palpation of 
the back.  Forward flexion of the lumbar spine was possible 
to 45 degrees and extension of the lumbar spine was possible 
to 20 degrees.  It was noted that the veteran had complaints 
of pain on extremes of motion.  Supine straight leg raising 
examination was negative for reproduction of radicular pain.  
He had difficulty with heel and toe walking.  He was slowly 
able to squat one-half way down and arise again.  Reflexes 
were 2 + at the knees and right ankle and trace at the left 
ankle.  Sensation appeared to be intact in the lower 
extremities.  X-rays of the lumbar spine revealed minor 
degenerative changes with small osteophytes anteriorly at the 
L4-5 intervertebral space.

The veteran received intermittent treatment at private and VA 
facilities from 1992 to 1997 for several problems, to include 
his low back.  A VA orthopedic examination was conducted in 
May 1993.  On examination, the veteran moved somewhat slowly 
with the use of a walker.  He was able to stand erect.  He 
had a well-healed surgical scar in the mid-line of the lower 
lumbar region.  There was no evidence of definite spasm, but 
he did have mild tenderness to palpation over the lumbar 
area.  It was noted that the veteran had to support himself 
on the walker in attempting to obtain a range of motion.  

The examination further showed that forward flexion of the 
lumbar spine was possible to 60 degrees and extension of the 
lumbar spine was possible to 15 degrees. It was noted that 
the veteran had complaints of pain on extremes of motion. 
Supine straight leg raising examination was negative for 
reproduction of radicular pain.  Reflexes and sensation were 
intact in the lower extremities.  The diagnosis was chronic 
lumbar syndrome, postoperative lumbar diskectomy.

A summary of private hospitalization dated in August 1993 
revealed that the veteran underwent a lumbar laminectomy at 
L4-L5, L5-S1, removal of ruptured disc at L4-5 bilaterally, 
and exploration L5-S1.  The diagnosis was lumbar disc 
disease, postoperative ruptured disc at L4-5, and  
exploration of L5-S1.

A VA examination was performed in February 1994.  On 
examination, the veteran moved about the room somewhat 
slowly.  He was able to stand erect.  There was no evidence 
of definite spasm or tenderness.  Forward flexion of the 
lumbar spine was to 70 degrees and extension of the lumbar 
spine was possible to 15 degrees.  Supine straight leg 
raising examination revealed that he had increased back as 
well as left leg pain with raising the left leg. He also had 
leg pain with contra-lateral leg raising.  He was able to 
squat and arise again.  Reflexes were intact at the knees and 
right ankle.  There was absence of the left ankle jerk.  
Sensation was intact in the lower extremities.  The diagnosis 
of chronic low back pain syndrome-postoperative X2.

A summary of VA hospitalization dated in August 1995 revealed 
that the veteran underwent an insertion and removal of spinal 
cord stimulator.  The diagnosis was intractable back and left 
leg pain.

The veteran testified at a RO hearing in October 1996 that he 
has constant lower back pain that generally radiates from his 
hips to his feet.  He stated that he takes pain medication 
approximately three times a day and that he undergoes 
physical therapy approximately once a week.

A VA orthopedic examination in December 1998.  On 
examination, the veteran moved slowly about the room with the 
aid of two four arm crutches.  He was able to stand erect.  
He had a well-healed surgical scar in the mid-line of the 
lower back region.  There was no evidence of spasm or 
tenderness to palpation of the lower back. On range of 
motion, the veteran used his forearm crutches for balance.  
Forward flexion of the lumbar spine was possible to 40 
degrees.  Extension of the lumbar spine was possible to 15 
degrees.  Lateral flexion of the lumbar spine was possible to 
15 degrees on the right and 10 degrees on the left.  Rotation 
of the lumbar spine was possible to 20 degrees on the right 
and 25 degrees on the left.  It was noted that the veteran 
had complaints of pain throughout all range of motion testing 
from beginning to the end.  

X-rays of the lumbar spine revealed moderate disc disease at 
L4-5 and L5-S1.  A VA magnetic resonance imaging dated in 
December 1998 showed prominent degenerative changes in the 
L4-5 and L5-S1 discs, apparent prior L5-S1 surgery, and a 
small focus of enhancing fibrous material in the right 
anterolateral aspect of the thecal sac at L5-S1 without 
producing significant impingement upon the thecal sac or 
adjacent root.  

The diagnoses included chronic low back pain syndrome, status 
post lumbar exploration with nerve root decompression at L4-5 
and L5-S1 with diskectomy at L5-S1 on the left, status post 
L4-5 and L5-S1 lumbar laminectomy, foraminotomy and 
exploration with nerve root decompression, and diskectomy at 
L4-5 bilaterally.

The examiner noted that the veteran would certainly have even 
further limitation of functional ability with a flare up or 
any attempt at increased use secondary to back pain.  
However, it was not feasible to attempt to express any of 
this in terms of additional limitation of motion, as this 
could not be determined with any degree of medical certainty.

To summarize, the Board has reviewed all the evidence of 
record, including the most recent medical examination.  The 
evidence shows that the disc disease of the lumbosacral spine 
does result in significant impairment.  However, the 60 
percent currently in effect contemplates pronounced 
disability.  This is the maximum rating evaluation permitted 
under Diagnostic Code 5293 for intervertebral disc syndrome.  
In order to be entitled to a higher rating, the medical 
evidence must show the presence of complete bony fixation of 
the spine at an unfavorable angle, either with marked 
deformity and involvement of the major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  

In this case, there has been no demonstration of complete 
bony fixation of the lumbar spine at an unfavorable angle or 
other symptomatology envisioned for a 100 percent evaluation 
under Diagnostic Code 5286.  It is noted that the recent VA 
examination showed that the veteran had 15 degree of 
extension and, flexion was to 40 degrees.  Accordingly, it is 
the Board's judgment that a rating in excess of 60 percent is 
not warranted.

The Board has also considered the various other provisions of 
38 C.F.R. Parts 3 and 4 in accordance with Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), but finds that they do not 
provide a basis upon which to grant a higher evaluation.  
Additionally, the evidence is not in equipoise as to warrant 
the consideration of the benefit of the doubt rule. 38 C.F.R. 
§ 4.3 (1999).  

The currently assigned 60 percent evaluation adequately 
approximates the severity of the veteran's service-connected 
low back disability, including the degree of functional 
impairment, to include the overall limitation of motion, due 
to pain produced by that disability.  38 C.F.R. §§ 4.40, 4.45 
and DeLuca v. Brown, 8 Vet.App. 202 (1998).


III Extraschedular consideration per 38 C.F.R. § 3.321(b)(1) 
(1999)

38 C.F.R. § 3.321(b)(1) provides that in exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

In a March 1998 statement the veteran's former representative 
raised the issue of entitlement to an extraschedular 
evaluation and set forth the requirements under 38 C.F.R. 
§ 3.321(b)(1).  This issue was not addressed by the RO.  In 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extraschedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  

The Court has not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The question 
of an extraschedular rating is a component of the appellant's 
claim for an increased rating.  Floyd, 9 Vet. App. at 96.  
The Board may enter a decision regarding this issue provided 
that the decision is not prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also VAOGCPREC 
6-96. 

In this regard, the Board does not find that the degenerative 
disc disease of the lumbosacral spine and the status post 
left nephrectomy result in an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board is satisfied 
that the degree of industrial impairment caused by these 
disabilities is contemplated in the assigned ratings.  

Additionally, the Board poinst out that the RO has granted 
unemployability benefits based on these disabilities.  Also, 
the March 1998 statement bt the veteran's former 
representative's clearly indicates knowledge of the criteria 
necessary to establish entitlement to an extraschedular 
rating.  

Thus, the Board finds the veteran has not been prejudiced by 
this decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

An increased rating for status post left nephrectomy, 
currently evaluated as 30 percent disabling, is denied.

An increased rating for status post degenerative disc disease 
of the lumbosacral spine and status post lumbar laminectomy 
at L4-5 and L5-S1, currently evaluated as 60 percent 
disabling, is denied.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

